33Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The double patenting rejection is withdrawn in view of applicant’s amendments of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierick (PGPub 2009/0152042).
Pierick teaches a bracket element (dropout 150, see Figs. 1 and 5)) for connecting a bicycle frame to a rear gearshift mechanism of a derailleur system, comprising: a first portion, the first portion including an opening for receiving at least a portion of a bicycle rear wheel axle (illustrated in Figures 1-3); and a second portion, the second portion including a mounting opening (also illustrated in figures 1-3) to which at least a portion of the rear gearshift mechanism (rear derailleur 180) is secured, wherein the bracket element is formed with a plastic region and a metal region, the plastic region is injection molded around the metal region (Pierick teaches that any of the bicycle frame or component parts can be made from a substrate, that can be metal and a covering that can be plastic; see para [0037], lines 1-11, para [0065], lines 16-17; para [0082], lines 10-13).  
Regarding claims 2 and 3, the dropout includes the metal region that is lug-shaped, and extends into the first and the second portion or at least partially forms the first portion and the second portion and at least partially forms the opening and at least partially forms the mounting opening (the dropout is substantially formed by the metal substrate, the plastic portion forms a covering).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3556647 to Wecker et al. in view of Pierick.
Regarding claim 1, Wecker teaches a bracket element 2 for connecting a bicycle frame (Figure 1) to a rear gearshift mechanism (see para. [0005]) of a derailleur system, comprising: a first portion 13 including an opening 14 for receiving at least a portion of a bicycle rear wheel axle (see Figure 3); and a second portion including a mounting opening 15 to which at least a portion of the rear gearshift mechanism is secured.  
Wecker does not specifically teach that the bracket element is formed with a plastic region injection molded around a metal region.  However, it teaches that the frame can be made from a combination of metal and plastic (see para. [0025]), para [0015], para [0016]).  
Pierick teaches bracket element (dropout 150, see Figs. 1 and 5)) for connecting a bicycle frame to a rear gearshift mechanism of a derailleur system, comprising: a first portion, the first portion including an opening for receiving at least a portion of a bicycle rear wheel axle (illustrated in Figures 1-3); and a second portion, the second portion including a mounting opening (also illustrated in figures 1-3) to which at least a portion of the rear gearshift mechanism (rear derailleur 180) is secured, wherein the bracket element is formed with a plastic region and a metal region, the plastic region is injection molded around the metal region (Pierick teaches that any of the bicycle frame or component parts can be made from a substrate, that can be metal and a covering that can be plastic; see para [0037], lines 1-11, para [0065], lines 16-17).  The combination of materials is provided to improve strength, performance and durability (see para [0002], lines 3-7).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing date to form the dropout of Wecker with a metal plastic region (a plastic covering) injection molded around a metal region (a metal substrate, as discussed above), as taught by Pierick, in order to improve characteristics such as strength, performance, and durability.
Regarding claims 2 and 3, the dropout of Wecker includes a metal region 15 that is lug-shaped, and extends into the first and the second portion or at least partially forms the first portion and the second portion and at least partially forms the opening and at least partially forms the mounting opening ().  

It would have been obvious to one of ordinary skill in the art to form the base body from metal and the protective element from plastic, in view of the teachings of Wecker, in order to provide adequate strength for the body that supports the weight of the cycle while minimizing weight by constructing the protective element, that does not support the bicycle, from plastic.
Regarding claims 2 and 3, the body portion 13 is lug- shaped, and extends into the first and the second portion or at least partially forms the first portion and the second portion and at least partially forms the opening 14 and at least partially forms the mounting opening 15.  
Regarding claim 6, the protective element 19 (the plastic region) of Wecker includes at least one stop formation, the stop formation stops against a mating stop of the bicycle frame (see Figure 2).  
Regarding claim 7, the protective element 19 (covered by a plastic region) of Wecker forms a diverting surface region on which a chain can slip transversely with respect to its longitudinal direction (see para [0500]).  
Regarding claim 8, Wecker teaches a receptacle (space surrounded by collar 20) that is formed in the plastic region (collar 20 is part of the protective element and is covered by the plastic region, as taught by Pierick) that receives a fastening screw to secure the bracket element to rear bracket portion 11 of the bicycle frame (receptacle 14 for receiving a fastening screw is positioned within the collar 20, as broadly recited). 
Regarding claim 9, the receptacle has an inner thread which can be brought into engagement with an inner thread of the fastening screw (receptacle 14 is provided with an internal thread, see para [0035] of Wecker translation)
Regarding claim 11, Wecker teaches that the protective element 19 (covered by the plastic region) includes a spacer (projection 19 and collar 20) that orients the metal region in a defined manner relative to a rear bracket portion of the bicycle frame.  

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wecker and Pierick as applied to claims 1-3, 6-9, and 11 above, and further in view of Chen (USPN 2008/0153641).
Regarding claim 5, the combination is silent regarding a through hole in the metal region that is filled with plastic from the plastic region.
Chen teaches a derailleur element including a flat plate 1 made of metal (see para [0015, lines 4-5) and a plastic portion 7, 18 (see para [0015], lines 1-2, and para [0017], lines 1-20) injection molded to the plate 1 (see para [0015], lines 8-16).  The metal region 1 includes at least one through hole (see para [0005], lines 11-13) which is filled with plastic from the plastic region.  This results in a connection that provides a positive connection that is more resistance to temperature or vibrations under use (see para [0005], lines 11-17) and prevents damage caused to the plastic material by a non-positive connection such as by force-fitting a metal part (see para [0006], lines 6-9).  The plastic part also forms a protector and seal for the metal part (see para [0007]).
It would have been obvious to one of ordinary skill in the art to fill through holes in the metal region of the combination with plastic, as taught by Chen, in order to provide a positive lock between the metal and plastic regions for a more secure connection between the different materials.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/